GRAVES, J.
(concurring). — The code as to habeas corptts is a code unto itself. The applicant for this beneficient writ can go to as many courts as he can find, provided he takes' them in gradation of authority. In other words, he can go from the lowest to the highest, commencing, of course, with the lowest. He does not go by an appeal, but by original right, and as an original case. Under this code the petitioner herein had a right to go to the St. Louis Court of Appeals, because by law such court has been given jurisdiction in such cases. If for any reason that court remanded him under the writ, he still had the right to come here, but this right was one by original application to this court, and not by certification from the Court of Appeals. There is no authority in law to certify in such cases. I concur thus separately because the opinion recognizes the rule in Moberly v. Lotter, 266 Mo. 457, and in that rule I do not concur, and will not concur until after this court again so says in a case wherein the same question is one at issue. The question there is not the question here, and there is, therefore, no call to approve the doctrine of the Moberly-Lotter case.
For this reason I concur in the result and in much of what is said in the opinion.
Bond, P. J., and Wood-son, J., concur in' these views.